Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In view of amended claims, current Examiner’s amendment, and further search, Claims 1, 3-8, 10-13, and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jorge Negron-Garcia on July 30, 2021.

The Application has been amended as follows:

IN THE CLAIMS:

	obtaining map data for an analytical region, the map data including topography of the analytical region and geographic features located in the analytical region;
	splitting the analytical region into a plurality of split regions based on the map data;
	setting a condition for a ray tracing analysis with respect to the plurality of split regions;
	the ray tracing analysis on each of the plurality of split regions based on the condition and the map data;
	identifying whether an error between a result of the ray tracing analysis on each of the plurality of split regions and a preset result is within a threshold;
	performing communication simulation on the analytical region based on the result of the ray tracing analysis, in case that the error is within the threshold,
wherein the ray tracing analysis is performed using a mmWave frequency band, and
wherein the communication simulation is performed for the network design.

2.	(Cancelled)
3.	(Previously Presented) The method of claim 1, 
wherein the condition for the ray tracing analysis is associated with at least one parameter of ray spacing, reflection, diffraction, or transmission in a ray tracing (RT), and
wherein a computation speed of the ray tracing analysis is improved based on the at least one parameter.

4.	(Previously Presented) The method of claim 1, wherein splitting the analytical region is performed further based on information on at least one of a transmission speed, a transmission capacity, a transmission distance, a bandwidth, a modulation and coding scheme (MCS), a number of antennas, an antenna gain, a number of RF chains, transmission power for each RF chain, effective isotropic radiated power (EIRP), a noise figure (NF) or sensitivity which is an index indicative of performance of a transmitter or receiver.

5.	(Previously Presented) The method of claim 1, further comprising determining a transmission candidate location and a reception candidate location within the analytical region using the map data,
wherein the transmission candidate location is determined based on information on at least one of a beam width of a transmitter, an installation height of the transmitter, whether a transmitter is to be down tilted, a range of the down tilting of the transmitter, a road width, or a deployment of buildings.

6.	(Previously Presented) The method of claim 1, further comprising determining a transmission candidate location and a reception candidate location within the analytical region using the map data,
wherein the reception candidate location is determined based on at least one of information indicative of a local characteristic of the analytical region or information indicative of a deployment scenario of the analytical region.

7.	(Currently Amended) The method of claim 1, further comprising transmitting the result of the ray tracing analysis to a base station positioned in the analytical region, the base station communicating with a terminal based on the result of the ray tracing analysis.
8.	(Currently Amended) A computing apparatus for a network design in a wireless communication system, the computing apparatus comprising:
	a transceiver configured to transmit and receive a signal;
and a controller coupled with the transceiver and configured to:
	obtain map data for an analytical region, the map data including topography of the analytical region and geographic features located in the analytical region,
	split the analytical region into a plurality of split regions based on the map data,
	set a condition for a ray tracing analysis with respect to the plurality of split regions, 
	perform the ray tracing analysis on each of the plurality of split regions based on the condition and the map data,
	identify whether an error between a result of the ray tracing analysis on each of the plurality of split regions and a preset result is within a threshold, and
	perform communication simulation on the analytical region based on the result of the ray tracing analysis, in case that the error is within the threshold,
	wherein the ray tracing analysis is performed using a mmWave frequency band, and
	wherein the communication simulation is performed for the network design.
9.	(Cancelled) 

10.	(Previously Presented) The computing apparatus of claim 8, 
wherein the condition for the ray tracing analysis is associated with at least one parameter of ray spacing, reflection, diffraction, or transmission in a ray tracing (RT), and
wherein a computation speed of the ray tracing analysis is improved based on the at least one parameter.

11.	(Previously Presented) The computing apparatus of claim 8, wherein the controller is configured to split the analytical region into the plurality of split regions further based on information on at least one of a transmission speed, a transmission capacity, a transmission distance, a bandwidth, a modulation and coding scheme (MCS), a number of antennas, an antenna gain, a number of RF chains, transmission power for each RF chain, effective isotropic radiated power (EIRP), a noise figure (NF) or sensitivity which is an index indicative of performance of a transmitter or receiver.

12.	(Previously Presented) The computing apparatus of claim 8, 
wherein the controller is configured to determine a transmission candidate location and a reception candidate location within the analytical region using the map data, and
wherein the transmission candidate location is determined based on information on at least one of a beam width of a transmitter, an installation height of the transmitter, whether a transmitter is to be down tilted, a range of the down tilting of the transmitter, a road width, or a deployment of buildings.

13.	(Previously Presented) The computing apparatus of claim 8, 
wherein the controller is configured to determine a transmission candidate location and a reception candidate location within the analytical region using the map data, and
wherein the reception candidate location is determined based on at least one of information indicative of a local characteristic of the analytical region or information indicative of a deployment scenario of the analytical region.

14.	(Cancelled)

15.	(Currently Amended) The computing apparatus of  claim 8, wherein the controller is configured to transmit the result of the ray tracing analysis to a base station positioned in the analytical region, the base station communicating with a terminal based on the result of the ray tracing analysis.
[END OF AMENDMENT]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644